This is a compensate case. Recovery was denied by the deputy commissioner, the whole commission and the circuit court because the deceased did not come to his death by reason of injuries sustained in the course of his employment.
We have studied the record and find no error in the conclusion reached below. Also, we find no error of law in the record and the judgment appealed from is affirmed. *Page 685 
TERRELL, BROWN, BUFORD, JJ., concur.
THOMAS and SEBRING, JJ., agree to conclusion.
CHAPMAN, C. J., dissents.